 



EXHIBIT 10.2
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT (this “Agreement”) is made and entered into
effective as of April 26, 2006 (the “Effective Date”), by and between Bio
Control Medical (B.C.M), Ltd., an Israeli company (“Licensor”), and American
Medical Systems, Inc., a Delaware corporation (“Licensee”).
Recitals
     A. Licensor and Licensee are parties to that certain Asset Purchase
Agreement of even date herewith (the “Asset Purchase Agreement”), pursuant to
the terms of which Licensee will purchase certain assets of Licensor’s Urology
Business, as defined therein, excluding the Licensed Intellectual Property
Rights that are subject to the terms of this Agreement.
     B. Licensor wishes to grant to Licensee and Licensee wishes to obtain from
Licensor, an exclusive, worldwide license under the Licensed Intellectual
Property Rights on the terms and conditions of this Agreement.
     C. As a condition to the closing of the Asset Purchase Agreement, Licensor
and Licensee are required to enter into this Agreement as of the date hereof.
Agreement
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
     1. Definitions.
     (a) “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such other Person.
     (b) “Confidential Information” means any information that is disclosed in
any tangible form and is clearly labeled or marked as confidential, proprietary
or its equivalent, and any information that is disclosed orally or visually, is
designated confidential, proprietary or its equivalent at the time of its
disclosure and is reduced to writing and clearly marked or labeled as
confidential, proprietary or its equivalent within thirty (30) days of
disclosure, including, without limitation, any non-public information of
Licensee or Licensor, and any scientific or technical data, know-how or
expertise of Licensee or Licensor that relates to a Licensed Product (whether
existing at or after the Effective Date); provided, however, that “Confidential
Information” shall not include information that (i) was in the receiving party’s
possession or was known to it prior to its receipt from the disclosing party;
(ii) is or becomes public knowledge without the fault of

 



--------------------------------------------------------------------------------



 



the receiving party; (iii) is or becomes rightfully available on an unrestricted
basis to the receiving party from a source other than a party owing an
obligation of confidentiality to the disclosing party; or (iv) becomes available
on an unrestricted basis to a third party from the disclosing party or from
someone acting under its control.
     (c) “Field of Use” means the field of urology, gynecology, colorectal
disorders, sexual dysfunction and related pelvic disorders.
     (d) “Governmental Authority” means any foreign, domestic, federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.
     (e) “Licensed Intellectual Property Rights” means the following: (i) the
Patent Rights; (ii) the Urology Business Information; and (iii) all copyrights,
trade secrets, know-how and other proprietary rights related thereto (other than
the “minaturo™” trademark, which has been sold to Licensee under the Asset
Purchase Agreement).
     (f) “Licensed Product” means any product or device that is developed,
designed, modified, improved, manufactured, used, imported, sold or offered for
sale by Licensee in the Field of Use that (x) in the absence of this Agreement,
would infringe one or more Valid and Enforceable Claims of the Patent Rights or
(y) would infringe one or more Valid and Enforceable Claims of the patent rights
included in the Transferred Intellectual Property (as defined in the Asset
Purchase Agreement).
     (g) “Net Sales” means Licensee’s, or, in the case of any sublicensee, the
sublicensee’s properly recognized consolidated aggregate net sales of the
Licensed Products during the royalty period, calculated in accordance with
generally accepted accounting principles in the U.S.A. consistently applied by
Licensee in accordance with its audited revenue recognition policies, reduced by
the allowance for bad debts recorded related to the revenue. Whenever a Licensed
Product is sold as part of a bundled product, the “Net Sales” for the Licensed
Product resulting from such sale of such bundled product shall be the product of
(X) the net revenues reported by Licensee or its Affiliate or a sublicensee,
whichever is applicable, for such bundled product multiplied by (Y) a fraction,
the numerator of which is the per unit average selling price of such Licensed
Product and the denominator of which is the sum of the aggregate per unit
average selling prices of all products, including the Licensed Product, included
in such bundled product.
     (h) “Patents” means all of Licensor’s patents and patent applications as in
existence on the date hereof, including, but not limited to, those listed on
Exhibit A hereto.
     (i) “Patent Rights” as used in this Agreement means each and all of the
following: (i) all right, title and interest of Licensor and its Affiliates in
the Patents and any patents issuing on any patent applications, including any
reissues, re-examinations, provisionals, divisionals, continuations and
continuations-in-part, and extensions thereof;

2



--------------------------------------------------------------------------------



 



and (ii) any corresponding foreign patents or patent applications related or
claiming priority thereto, in each case to the extent not already included in
the Patents or in the Transferred Intellectual Property.
     (j) “Person” means an individual, corporation, partnership, limited
liability company, association, trust, estate or other entity or organization,
including a Governmental Authority.
     (k) “Software” means all the series of instructions and algorithms which
operate the miniaturo™ Bio Control Device and physician programmer.
     (l) “Source Code” means the series of statements written in human-readable
computer programming language which, when complied into machine-readable format,
constitute the Software.
     (m) “Urology Business Information” means the following business information
and related records as in existence on the date hereof to the extent used in or
applicable to the Urology Business:
     (i) documentation related to the design, validation, and production of the
miniaturo™ current model of Bio Control Device, physician programmer,
stimulation lead, system accessories, test fixtures and manufacturing fixtures;
     (ii) documentation related to the assembly of Bio Control Devices,
including: (A) process flow charts, process standard operating procedures
(SOPs), (B) copies of all equipment drawings and manuals, (C) calibration
records for all equipment and other fixed assets; (D) sterilization cycle
validation reports, (E) drawing of molds needed to manufacture parts for the
miniaturo™, (F) floor plan and equipment list for a facility capable of
performing the manufacturing steps of the miniaturo™ currently performed by
Licensor, and (G) floor plan, equipment list and software list for a facility
capable of performing the development process currently performed by Licensor;
     (iii) lists of vendors and suppliers, including addresses and telephone
numbers, if possible, and a breakdown of purchases by vendor or supplier;
     (iv) details of expected cost of goods sold and other manufacturing costs
for Licensor’s current model of Bio Control Device;
     (v) draft marketing material (posters, procedure video, etc.);
     (vi) lists of third party software used by Licensor;
     (vii) all of Licensor’s preclinical and clinical data, including animal
studies, and human clinical data, descriptions of protocols, adverse event
reports, study reports and database copies (in printed or electronic format), as
well as a list of investigational sites and principal investigators;

3



--------------------------------------------------------------------------------



 



     (viii) all regulatory documents, including submissions, registrations and
licenses;
     (ix) all Software, including Source Code; and
     (x) all invention records created by internal and external personnel not
otherwise included in the Purchased Assets, as defined in the Asset Purchase
Agreement.
     (n) “Valid and Enforceable Claim” with respect to any patent claim means an
issued claim that has not expired or been rendered invalid or unenforceable by a
court of competent jurisdiction or other Governmental Authority from which no
appeal can be taken.
     2. License; Information Access.
     (a) Grant. Licensor hereby grants to Licensee and its Affiliates an
exclusive, worldwide, irrevocable (except as provided in Section 4, below) fully
transferable and assignable, right and license (including the right to grant
sublicenses), under the Licensed Intellectual Property Rights, solely within the
Field of Use, to develop, design, modify, improve, make, have made, use, import,
offer to sell and sell the Licensed Products. Licensee hereby acknowledges that
Licensor is the sole and exclusive owner of all right, title and interest in and
to the Licensed Intellectual Property Rights. Except as set forth in this
Agreement, Licensee shall not have any right, title or interest in or to the
Licensed Intellectual Property Rights. Licensee’s license to the Source Code and
Software includes the right to use, modify, sublicense, and create derivative
works of the Source Code and Software.
     (b) Sublicenses and Cross-licenses. Licensee may grant sublicenses and
cross-licenses under the Licensed Intellectual Property Rights and under
Licensee’s name without the prior written consent of, or payment of any
consideration to, Licensor. In addition, Licensee may grant sublicenses and
cross-licenses under the Licensed Intellectual Property Rights to develop,
design, modify, improve, make, have made, use, import, offer to sell and sell
the Licensed Products without the prior written consent of Licensor.
     (c) Copying and Access; Destruction. Commencing upon execution and delivery
of this Agreement and as requested from time to time thereafter, Licensor will
provide Licensee with lists and other reasonable details of the data comprising
the Urology Business Information, and will provide Licensee with access to and,
if requested, true and correct copies (at Licensor’s expense) of such Urology
Business Information in such format(s) as License may request. Licensor will
provide Licensee with at least ninety (90) days prior notice of its intention to
destroy or otherwise dispose of any Urology Business Information, during which
time Licensee may request and Licensor will provide Licensee with access to,
copies of, or possession of original versions of, any such information.

4



--------------------------------------------------------------------------------



 



     3. Royalties; Audits; Expenses.
     (a) Percentage Royalty. Commencing upon the Effective Date, and for a
period of ten (10) years thereafter or, if earlier, upon the expiration or
termination of this Agreement, Licensee shall pay to Licensor, or its designee,
a royalty equal to the percentage of Net Sales set forth below during each of
Licensee’s fiscal periods set forth below (subject to appropriate adjustment for
any subsequent change in Licensee’s fiscal year):

          Fiscal Period   Royalty Rate  
2006 through 2009
    6 %
2010 through 2012
    5 %
2013 through 2016
    4 %

     (b) Sublicense Royalty. In addition to the percentage royalty set forth in
Section 3(a) above, Licensee shall pay or cause its Affiliate to pay royalties
to Licensor based upon Net Sales of the Licensed Products by sublicensees at the
same rate set forth in Section 3(a) above; provided, however, no royalties shall
be paid in connection with any sublicense granted by Licensee pursuant to any
exercise of its authority under Section 6(c) in a case of infringement of a
patent or other intellectual property right owned by a third party by reason of
the use of the Patent Rights in the manufacture, use or sale of the Licensed
Products.
     (c) Payments. During the royalty period, Licensee shall deliver to
Licensor, no later than forty-five (45) days following the end of each fiscal
quarter of Licensee, royalty payment for the preceding fiscal quarter,
accompanied by a reasonably detailed report, setting forth the royalty
calculations for the quarter to which the payment relates.
     (d) Books and Records. Licensee agrees to keep substantially complete and
accurate books of account and records covering all transactions relating to this
Agreement. All such books of account and records shall be kept available for at
least two (2) years after the termination or expiration of this Agreement.
     (e) Audit Rights. Licensor may cause an audit to be made of those books and
records of Licensee as necessary to review and audit any statements delivered
pursuant to Section 3(c) hereof. Any such audit shall be conducted only by an
independent certified accountant selected by Licensor and reasonably acceptable
to Licensee, after prior written notice to Licensee and shall be conducted
during regular business hours at Licensee’s offices and in such a manner so as
not to interfere with Licensee’s normal business activities. Licensee shall
permit such accountant, during normal business hours, to have reasonable access
to, and to examine and make copies of, those books and records of Licensee as
are necessary to review and audit the calculation in question. Neither Licensor
nor such accountant will have the right to review or audit any other books and
records of Licensee. In no event shall more than one audit be conducted, nor
shall the records supporting any statements be audited more than once for the
same purpose. In the event any such audit reveals any discrepancy less than

5



--------------------------------------------------------------------------------



 



five percent (5%) of the applicable Net Sales for any consecutive twelve
(12) months, Licensor shall pay for the reasonable third party costs and
expenses of such audit. In the event any such audit reveals any discrepancy
greater than or equal to five percent (5%) of the applicable Net Sales for any
consecutive twelve (12) months, Licensee shall pay for the reasonable third
party costs and expenses of such audit.
     (f) Expenses. Unless otherwise specifically set forth herein, all fees,
costs and expenses incurred by Licensee in developing, manufacturing, promoting,
marketing and selling the Licensed Products or otherwise incurred under this
Agreement shall be borne solely by Licensee.
     4. Term and Termination.
     (a) Term. The term of this Agreement shall commence on the Effective Date
and shall remain in force, unless terminated earlier in accordance with
Section 4(b), until the last to expire of the Patent Rights.
     (b) Termination. Notwithstanding the provisions of Section 4(a), this
Agreement may be terminated in accordance with the following provisions:
     (i) Upon mutual agreement of Licensor and Licensee.
     (ii) Licensee may terminate this Agreement (A) at any time by giving notice
in writing to Licensor, which notice shall be effective upon dispatch, should
Licensor file a petition for a liquidation in bankruptcy, be declared bankrupt,
become insolvent, make an assignment for the benefit of creditors, go into
liquidation or receivership, or otherwise lose legal control of its business; or
(B) immediately if any of the Licensed Intellectual Property Rights, including,
without limitation, the Patent Rights, have been rendered invalid or
unenforceable by a court of competent jurisdiction or other Governmental
Authority from which no appeal can be taken.
     (iii) Either party may terminate this Agreement upon an arbitration award
(pursuant to the dispute resolution procedure referenced in Section 9(c)) below,
finding that the other party is in material breach of this Agreement and the
breaching party’s failure to comply with the terms of such order (including
payment of damages) within ninety (90) days after entry of the award.
     (c) Rights and Obligation on Termination. In the event of termination or
expiration of this Agreement for any reason, the parties shall have the
following rights and obligations:
     (i) Licensee shall remain responsible for any payment due to Licensor that
has accrued prior to the effective date of such termination or expiration,
except if any of the Patent Rights have been held to be invalid, in which case
no payments shall be owed.

6



--------------------------------------------------------------------------------



 



     (ii) The license granted to Licensee under Section 2(a) above shall
immediately terminate and be of no further force and effect; provided, however,
that if this Agreement expires by its terms in accordance with Section 4(a), the
license granted to Licensee under Section 2(a) shall continue indefinitely with
respect to all Licensed Intellectual Property Rights except the Patent Rights.
     (iii) Sections 4(c), 6, 7, 8 and 9 shall survive any termination or
expiration of this Agreement. In addition, Section 3(e) shall survive for a
period of two (2) years from the date of termination or expiration of this
Agreement.
     (iv) Licensee, its Affiliates and any sublicensees shall be permitted to
sell any inventory of the Licensed Products on hand at the effective date of
such termination or expiration, provided that no provision of this Agreement
shall prevent Licensee, its Affiliates or sublicensees from selling the Licensed
Products after termination or expiration of this Agreement if the relevant
Patent Rights have expired.
     5. Option to Acquire. Licensor hereby grants to Licensee an irrevocable,
paid-up option (the “Option”) to acquire, for the consideration of US$1.00, the
ownership of any (i) issued patents within the Patents, or (ii) other patents
issued in respect of any of the Patent Rights, following issuance, in each case
whose claims fall solely within the Field of Use during the term of this
Agreement, which are not the subject of a broadening reissue application and
which can no longer be the subject of an application for a broadening reissue
application. Licensee may exercise the Option at any time by written notice to
Licensor, which notice shall state Licensee’s reason and belief that the
applicable patent(s) are solely within the Field of Use. Following the receipt
of Licensee’s notice of exercise, Licensor shall promptly execute all documents
and do all things necessary to transfer all rights relating to such patent(s) to
and vest all such interests in Licensee free and clear of all liens, without
requiring additional consideration from Licensee, except for the reimbursement
by Licensee of Licensor’s reasonable out-of-pocket expenses and legal fees
incurred in connection with obtaining and maintaining such patent(s).
     6. Patent Prosecution and Infringement.
     (a) Licensed Rights. With respect to the Patent Rights only, Licensor shall
(i) pay when due all maintenance and annuity fees for the Patent Rights; (ii) be
responsible for the prosecution of the Patent Rights before the applicable
examining authority; (iii) consult with Licensee regarding in which foreign
countries Licensee desires patent protection; and (iv) keep Licensee apprised of
all proceedings concerning prosecution of the Patent Rights before the
applicable examining authority by electronic access or by providing copies of
correspondence and official actions within ten (10) days of receipt thereof from
any such examining authority; by providing Licensee copies of all
correspondence, filings and responses to official actions at least thirty
(30) days in advance of the deadline for any such filing with such authorities;
and by providing Licensee with an opportunity to comment. If Licensee’s comments
are related to arguments made

7



--------------------------------------------------------------------------------



 



to advance prosecution of any claim related to the Field of Use, Licensor shall
not unreasonably refuse to include such input in its response to the official
action. If Licensor (i) elects not to prosecute; (ii) desires to abandon any of
patent applications included in the definition of the Licensed Intellectual
Property Rights; (iii) desires not to maintain any patent or patent application
included in the definition of Patent Rights; or (iv) does not desire to file a
patent application in any foreign country in which Licensee has expressed an
interest, it shall so notify Licensee in writing allowing sufficient time for
Licensee to (w) assume the prosecution of any such patent application prior to
any abandonment thereof; (x) prevent any actual abandonment of any patent or
patent application; (y) make maintenance and annuity fee payments in advance of
any abandonment thereof; and (z) file patent applications in foreign countries
of Licensee’s choice. In any such case, unless prevented by a terminal
disclaimer, Licensor shall assign its rights in such patent or patent
application to Licensee, and Licensee shall have the right to prosecute and
maintain such patent or patent application in its own name at its own expense.
If a terminal disclaimer prevents the assignment of the rights to Licensee with
respect to any patent or patent application falling within the circumstances set
forth in (i), (ii), (iii) or (iv) above without the loss of desired rights to
one party or the other party, the patent or patent application shall remain
assigned to Licensor, who will cooperate at Licensee’s expense and at Licensee’s
complete discretion with the prosecution and maintenance of such patent or
patent application and Licensee will have an exclusive, irrevocable, fully paid
up, license to exploit such patent or patent application in the country in which
the application or patent was filed in the Field of Use with the full right to
sublicense. Licensee and Licensor shall cooperate fully with each other to
execute all necessary documentation to enable each party to perform its duties
and exercise its rights under the terms of this Section 6(a). All out of pocket
costs to Licensor arising out of fulfillment of a specific, written request of
Licensee pursuant to this subsection shall be borne by Licensee, so long as
Licensee has approved such expenses in advance.
     (b) Infringement.
     (i) With respect to the Patent Rights only, when information comes to the
attention of Licensor or Licensee to the effect that any of the Patent Rights
have been or are threatened to be infringed by a third party, Licensor or
Licensee, as the case may be, shall notify the other party in writing of any
such infringement or threatened infringement of which it becomes aware. If such
infringement or threatened infringement relates to any Patent Rights within the
Field of Use, Licensee shall have the initial right but not the obligation to
take any action to stop such infringement or otherwise enforce Licensee’s
rights. In the event Licensee takes no action to stop such infringement within
ninety (90) days of receipt of any notice from Licensor or within ninety
(90) days of it otherwise becoming aware of such infringement, Licensor shall
have the right to commence an action against such infringement, at its own
expense and in its own name. The party controlling any such action is referred
to below as the “Controlling Party” and the other party, with respect to such
action, as the “Cooperating Party.”

8



--------------------------------------------------------------------------------



 



     (ii) The Cooperating Party shall cooperate with the Controlling Party in
any action, suit or proceeding brought under Section 6(b)(i). If a Controlling
Party determines that it is necessary or desirable for a Cooperating Party to
join any such suit, action or proceeding, the Cooperating Party shall, at the
Controlling Party’s expense, execute all documents and perform such other acts
as may be reasonably required. If the Controlling Party initiates suit hereunder
it shall have the exclusive right to employ counsel of its own selection and to
direct and control the litigation or any settlement thereof (subject to the
penultimate sentence hereof), shall pay all of the Cooperating Party’s
reasonable, out of pocket costs, if any, promptly upon the Controlling Party’s
receipt of a request for reimbursement (accompanied by sufficient supporting
documentation). Subject to such reimbursement of the Cooperating Party’s
reasonable, out-of-pocket expenses, the Controlling Party shall be entitled to
reimburse itself out of any sums recovered in such suit or in settlement thereof
for all costs and expenses, including reasonable attorneys’ fees, necessarily
involved in the prosecution of such suit, and any funds that shall remain from
said recovery shall be used to reimburse the Cooperating Party for all of its
other reasonable costs and expenses, in addition to the out-of-pocket costs
already reimbursed, necessarily involved in its participation in such suit, and
any balance remaining thereafter shall be distributed to the Controlling Party
subject, in the case of Licensee as Controlling Party, to the royalty
obligations herein. In any such action, the Cooperating Party shall, at it own
expense, have the right to non-controlling participation through counsel of its
own selection. If the Controlling Party desires to settle such claim or suit, it
shall first give the Cooperating Party written notice of the terms of the
proposed settlement and the Cooperating Party shall have the right to approve or
reject such proposal. The failure of the Cooperating Party to respond to a
notice of settlement within fifteen (15) business days following the giving of
such notice by the Controlling Party shall automatically constitute an approval
of the terms of the proposed settlement contained therein.
     (c) Action Against Licensee. Licensor will cooperate with Licensee in the
defense of any suit, action or proceeding against Licensee, or any Affiliate or
sublicensee of Licensee, alleging the infringement of a patent or other
intellectual property right owned by a third party by reason of the use of the
Patent Rights in the manufacture, use or sale of the Licensed Products. Licensee
shall give Licensor prompt notice of the commencement of any such suit, action
or proceeding or claim of infringement and shall furnish to Licensor a copy of
each communication relating to the alleged infringement. Licensor hereby grants
to Licensee the right to exclusive control of the defense of any such suit,
action or proceeding and the exclusive right to compromise, litigate, settle or
otherwise dispose of any such suit, action or proceeding and shall provide all
information and assistance necessary to defend or settle any such suit, action
or proceeding. Licensee shall have the right to join Licensor as a defendant, if
necessary or desirable, and Licensor shall join in any such action and shall
execute all documents and take all other actions, including giving testimony,
which may reasonably be required in connection with the defense of such suit,
action or proceeding. Each party shall have the right to be represented by
counsel of its own selection, at its own expense, in the defense of any suit
under this Section 6(b)(iii). Notwithstanding the foregoing, Licensor’s sole and
exclusive financial obligations arising out of any claim for infringement of any
third party Intellectual Property rights are set forth in the Indemnification
provisions of Section 5.6 of the Asset Purchase Agreement.

9



--------------------------------------------------------------------------------



 



     7. Confidentiality. The Parties agree that Section 4.1 (“Confidentiality”)
of the Asset Purchase Agreement is incorporated by reference herein and shall
apply to all information disclosed in the performance of this Agreement,
provided that, in addition to the respective rights to use, and restrictions on
each party’s use of, the Urology Business Information pursuant to the exclusive
license granted in Section 2, above:
     (a) Licensee will treat the Urology Business Information as the
Confidential Information of Licensor outside of the Field of Use, and, subject
to the exceptions and exclusions in Section 4.1(c) of the Asset Purchase
Agreement, will not disclose the Urology Business Information for any purpose
outside of the Field of Use or to any Person for the use, or intended use, by
such Person outside of the Field of Use;
     (b) Licensor will treat the Urology Business Information as the
Confidential Information of Licensee within of the Field of Use, and, subject to
the exceptions and exclusions in Section 4.1(c) of the Asset Purchase Agreement,
will not disclose the Urology Business Information for any purpose within the
Field of Use or to any Person for the use, or intended use, by such Person
within of the Field of Use; and
     (c) Each party will treat the Urology Business Information as confidential
and proprietary, and will protect the Urology Business Information from
disclosure using same degree of care that it uses to protect its other, similar
confidential and proprietary information (but in any event no less than
commercially reasonable care, including requiring execution and delivery of
appropriate confidentiality and non-disclosure agreements prior to any permitted
disclosure).
     8. Additional Grant. Licensor and Licensee hereby agree to disclose to each
other, the filing of any and all patent applications (including all patents
issuing on such applications) covering electrical stimulation technology during
a period of three (3) years following the Closing Date (as defined in the Asset
Purchase Agreement), subject to renewal for successive two (2) year terms
thereafter, to the extent mutually agreed in writing by the parties prior to the
end of the initial term or any renewal term, as the case may be. Licensor and
Licensee agree that each will use good faith and commercially reasonable efforts
(including after such period) to negotiate and enter into one or more
non-exclusive license agreements with one another for all patent applications
disclosed during the period, (i) granting Licensee rights to any such patent
applications filed by Licensor during such period within the Field of Use; and
(ii) granting Licensor rights to any such patent applications filed by Licensee
during such period outside of the Field of Use. In all cases, such license
agreements will provide for royalty payments at a rate that is commercially
reasonable, commensurate with the value accorded by the parties, but not to
exceed six percent (6%). Either party may terminate the parties’ obligations to
disclose patent applications and to negotiate or to continue any ongoing
negotiations under this Section 8 by notice to the other party following a
Change in Control (as defined in the Asset Purchase Agreement) of either party,
provided that such notice is given within thirty (30) days following the
effective date of: (i) the Change in Control, if the termination notice is given
by the party undergoing the

10



--------------------------------------------------------------------------------



 



Change in Control; or (ii) notice of the Change in Control given pursuant to the
following sentence, if the termination notice is given by the party not
undergoing the Change in Control. Each party covenants and agrees to provide the
other with notice of any Change in Control no later than two (2) business days
following the effective date of the Change in Control.
     9. Miscellaneous.
     (a) Assignment; Change in Control. Neither party may assign or otherwise
transfer its rights and obligations under this Agreement without the prior
written consent of the other party, except to an Affiliate or any successor in
interest of all or substantially all of the business of such party, whether by
merger, operation of law, assignment, purchase or otherwise, and except that
Licensee may grant any sublicenses in accordance with Section 2(d). Any
prohibited assignment shall be null and void. All terms and conditions of this
Agreement shall be binding on and inure to the benefit of the successors and
permitted assigns of the parties. Notwithstanding the foregoing, this Agreement
shall not be assignable upon a Change in Control of Licensor (by operation of
law or otherwise) unless the party(ies) acquiring control execute and deliver,
and upon any Change in Control the Licensor shall cause such parties to execute
and deliver, an agreement, in the form attached as Exhibit B, acknowledging the
Licensee’s exclusive license hereunder, including Licensee’s rights in the
Urology Business Information.
     (b) Relationship. This Agreement shall not constitute either party as the
legal representative, partner, joint venturer or agent of the other party
hereto, nor shall either party have the right or authority to assume, create, or
incur any liability or any obligation of any kind, express or implied, against
or in the name of or on behalf of the other party hereto.
     (c) Dispute Resolution. The parties agree that all disputes, of whatever
nature, arising hereunder shall be finally settled pursuant to Article 6 of the
Asset Purchase Agreement.
     (d) Entire Agreement; Waiver and Release. This Agreement constitutes the
entire agreement between the parties hereto relative to the subject matter
hereof, and supersedes any and all prior agreements, written or oral, between
the parties relating to such subject matter.
     (e) Amendments. No modifications or amendments of any of the terms hereof
shall be valid or binding unless made in writing and signed by Licensor and
Licensee.
     (f) Waiver. No waiver of any breach of any provision of this Agreement
shall constitute a waiver of any prior, concurrent or subsequent breach of the
same or any other provision hereof, and no waiver shall be effective unless made
in writing.
     (g) Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (a) if
personally delivered, when so delivered, (b) if given by facsimile, once such
notice or other communication is transmitted to the facsimile number specified
below and electronic confirmation

11



--------------------------------------------------------------------------------



 



is received; or (c) if sent through an overnight delivery service in
circumstances to which such service guarantees second day international
delivery, the second day following being so sent:
     If to Licensor:
To:  Bio Control Medical (B.C.M), Ltd.
3 Geron St.
Yehud 56100
Israel
Attn: Chief Executive Officer
Fax: +972-3-6322125
With a copy to:
Sanford T. Colb & Co.
P.O.B. 2273,
Rehovot, Israel
Attn: Sanford T. Colb, Esq.
Fax: +972 8 9 454556
     If to Licensee:
To:  American Medical Systems, Inc.
10700 Bren Road West
Minnetonka, Minnesota 55343
Attn: Chief Executive Officer
Fax: (612) 930-6695
With a copy to:
Oppenheimer Wolff & Donnelly LLP
3300 Plaza VII
45 South Seventh Street
Minneapolis, Minnesota 55402
Attn: Thomas A. Letscher, Esq.
Fax: (612) 607-7100
Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including ordinary mail or electronic mail),
but no such notice, request, demand, claim or other communication shall be
deemed to have been duly given unless and until it actually is received by the
individual for whom it is intended. Any party may change the address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

12



--------------------------------------------------------------------------------



 



     (h) Severability. If any provision of this Agreement shall be held invalid
or unenforceable by any court of competent jurisdiction, the remaining
provisions of this Agreement shall remain in full force and effect. Further,
should any provision of this Agreement be deemed unenforceable by virtue of its
scope, such provision shall be deemed limited to the extent necessary to render
the same enforceable.
     (i) Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York (regardless of the
laws that might otherwise govern under applicable principles of conflicts of
law).
     (j) Headings. The headings of sections and subsections of this Agreement
have been inserted for the convenience of reference only and shall in no way
restrict or otherwise modify the terms of this Agreement.
     (k) Counterparts. This Agreement may be signed in any number of
counterparts and the signatures delivered by facsimile, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. This Agreement shall become effective when each Party
hereto shall have received a counterpart hereof signed by the other Parties
hereto.
[Remainder of Page Intentionally Left Blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Effective Date.

            BIO CONTROL MEDICAL (B.C.M), LTD.
      By:   /s/ Ruth Alon         Name:   Ruth Alon        Title:   Director   
 

                  By:   /s/ Yosef Gross         Name:   Yosef Gross       
Title:   Director     

            AMERICAN MEDICAL SYSTEMS, INC.
      By:   /s/ John F. Nealon         Name:   John F. Nealon        Title:  
Senior Vice President, Business Development     

B-1

